Revised March 26, 2001

                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 99-60587




                    STAFTEX STAFFING AND HOUSTON
                     GENERAL INSURANCE COMPANY,

                                                              Petitioners,


                                VERSUS


              DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
                 PROGRAMS, UNITED STATES DEPARTMENT
                     OF LABOR AND RAMIRO LOREDO,


                                                              Respondents.



                   Petition For Review of an Order
                     of the Benefits Review Board


                           November 1, 2000

                      ON PETITION FOR REHEARING

     (Opinion November 1, 2000, 5th Cir. 2000, ____F.3d____)

Before REAVLEY, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:

     Claimant,    Ramiro   Loredo,   seeks   rehearing   of    our   order

reversing the Benefits Review Board’s (BRB) affirmance of an award

of attorney’s fees to his counsel.     Loredo argues that our opinion
is in conflict with an opinion of this court, James J. Flanagan

Stevedores, Inc. v. Gallagher, 219 F.3d 426 (5th Cir. 2000), which

was filed just days before the opinion in our case. Gallagher was

decided under a unique set of facts that we do not find helpful in

this case.   However, on reconsideration and reexamination of the

record, we conclude that the ALJ did not err in granting attorney’s

fees to Loredo’s counsel.

     Loredo’s employer voluntarily paid Loredo compensation based

on a $490.24 average weekly wage.         The employee was satisfied with

his compensation rate and had no reason to raise it as an issue at

the informal conference.        The claims examiner, following the

informal conference, recommended that the “parties agree to an

order awarding permanent and total disability benefits effective

July 5, 1995 and continuing, subject to annual adjustment.”               The

rate of compensation which was to “continue” is an essential part

of   the   recommendation    and    the     recommendation    specifically

referenced   both   the   average   weekly    wage   of   $490.24   and   the

compensation rate of $326.83.       The employer did not timely accept

the recommendation of the claims examiner, agreed with Loredo’s

statement of the issues to be resolved at the formal hearing and

raised no new issues until shortly before the formal hearing was

scheduled. At that time the employer agreed to the total permanent

disability aspect of the recommendation, but contended for the

first time that the average weekly wage was $108.02.

     When the recommendation is viewed in this light, it is clear

                                     2
to us that the employer did not accept the recommendation of the

Department of Labor. The claimant used the services of an attorney

to aid him in the resolution of the controversy over the payment of

his compensation and the formal hearing resulted in a larger award

of compensation.   The BRB was therefore entitled to conclude that

§ 928(b) was satisfied in awarding attorney’s fees to Mr. Loredo.

      We therefore grant panel rehearing on our previous order

reversing the Benefits Review Board’s award of attorney’s fees and

now affirm the BRB’s award.    In all other respects, we deny the

petition for rehearing.1

      No member of the panel nor judge in regular active service of

the court having requested that the court be polled on Rehearing En

Banc (Fed. R. App. P. and 5th Cir. R. 35), the Petition for

Rehearing En Banc is DENIED.




  1
      We also withdraw from the original opinion the following
sentence: “Moreover, we must resolve all doubts ‘in favor of the
employee in accordance with the remedial purposes of the LHWCA.’
Empire United Stevedores v. Gatlin, 936 F.2d 819 (5th Cir. 1991).”
and any reference to the “true doubt” rule which was rejected in
Director, OWCP v. Greenwich Collieries, 512 U.S. 267 (1994).

                                 3